PIERCE, Judge.
Petitioner, St. Anthony Hospital Systems, seeks review of two final orders of the Industrial Commission awarding unemployment benefits to respondents Gloria A. Matheny and Linda J. Johnston (claimants). We set aside the orders.
Both claimants began employment at the hospital in March 1984, as licensed practical nurses (PRN) in the Practical Nurse pool. The uncontested evidence indicates that nurses in the Practical Nurse pool worked on an on-call, as-needed basis. Every six weeks they would complete a schedule indicating how many days per week and on what shifts they would be available. The hospital then would call a nurse from the pool if there was work available during the hours requested. At the time of the decisions by the Industrial Commission, both claimants continued to be employed under this arrangement.
Section 8-78-108(4), C.R.S. (1984 Cum. Supp.) states that:
“An individual separated from a job-shall be given a full award of benefits.... ”
Neither the record nor the Commission’s findings show any evidence of either claimant being “separated from a job,” nor did the claimants or the Commission specify any theory that would substantiate an award. Hence, the Commission was without authority to award unemployment compensation benefits.
Like the situation in Denver Post v. Industrial Commission, 199 Colo. 466, 610 P.2d 1075 (1980), the claimants here accepted and continued to receive, during the period for which they sought unemployment compensation, employee benefits, i.e., they continued to be nurses as part of the Practical Nurse pool employed on an as-needed basis. As such, claimants were not separated from employment within the meaning of the statute.
The Industrial Commission orders are therefore set aside.
VAN CISE and STERNBERG, JJ., concur.